Citation Nr: 0014822	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  96-10 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for varicose veins of the right leg.

2.  Entitlement to a disability rating in excess of 10 
percent for spondylolisthesis, L5-S1.

3.  Entitlement to a disability rating in excess of 10 
percent for bilateral pes planus with metatarsalgia and 
callosities.

4.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946, and from February 1948 to April 1958. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
November 1995 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, which 
denied the veteran's claims for a disability rating in excess 
of 10 percent, respectively, for varicose veins of the right 
leg; for spondylolisthesis, L5-S1; and for bilateral pes 
planus with metatarsalgia and callosities.

By a rating decision dated in July 1997, the RO denied the 
veteran's claim of service connection for residuals of a left 
knee injury, finding that new and material evidence had not 
been submitted to reopen a previously denied claim.  After 
consideration of additional evidence, the RO issued a 
supplemental statement of the case in August 1998, which 
reopened the veteran's claim for residuals of a left knee 
injury, but denied service connection for the same.

The veteran appeared at personal hearings before the RO in 
April 1996 and April 1998.  Transcripts of those hearings are 
of record.

The issues of entitlement to increased disability rating in 
excess of 10 percent, respectively, for varicose veins of the 
left leg; for spondylolisthesis, L5-S1; and for bilateral pes 
planus with metatarsalgia and callosities, will be discussed 
in the remand portion of this decision.


FINDINGS OF FACT

1.  Service medical records indicate that the veteran 
suffered a left knee injury while on active duty.

2.  Medical evidence is of record which demonstrates that the 
veteran has a current left knee disorder; and competent 
evidence, in the form of opinions of VA physicians, has 
provided a nexus between the veteran's current left knee 
disorder to the left knee injury he incurred in service.


CONCLUSION OF LAW

The veteran suffers from residuals of a left knee injury that 
was incurred in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service medical records reflect that the veteran 
suffered an injury to his left knee in January 1950 after he 
fell while jumping a ditch.  Diagnosis at that time was 
cellulitis, without lymphangitis, left prepatellar region; 
and abrasion, left prepatellar region.  The remaining service 
medical records are negative for any complaints or treatment 
related to the veteran's left knee.  A February 1958 
examination performed pursuant to the veteran's separation 
from service revealed that the veteran had varicose veins of 
the right leg, bilateral pes planus, and chronic low back 
ache for which he wore a brace.  The separation examination 
was negative for any complaints pertaining to the veteran's 
left knee.  

The veteran filed a claim of service connection for residuals 
of a left knee injury in July 1990.  VA medical records were 
obtained reflecting outpatient treatment the veteran received 
for a variety of disorders between October 1958 and July 
1990.  The outpatient reports revealed that the veteran was 
diagnosed with arthritis in both knees in or around March 
1981.  A June 1984 clinic report noted that the veteran's 
left knee showed hypertrophy with crepitation, and pain on 
palpation.  An outpatient record dated in October 1990 
reflects that a deformity of the left knee was found.  
Another report dated in October 1990 reflects that the 
veteran had knee braces that were worn out.  The VA 
outpatient reports also reflect that the veteran was 
prescribed elastic knee supports in January 1995. 

In October 1990, the RO issued a decision which denied the 
veteran's claim, holding that the veteran's in-service knee 
injury was acute, and no relationship had been shown between 
the in-service left knee injury and the arthritis which 
developed approximately 30 years after service.  The veteran 
did not appeal the October 1990 decision.

In December 1990, the veteran submitted three lay statements 
in support of his claim for service connection for a left 
knee disorder.  In all three statements, it was reported that 
the laypersons had known the veteran for more than 20 years; 
that the veteran had informed them that his knee was injured 
during his military service; and that he had informed them 
that sometimes he could not walk because of left knee pain.

In a February 1991 decision, the RO informed the veteran that 
the lay statements were not a sufficient basis upon which to 
award service connection for residuals of a left knee 
disorder, as the laypersons had no independent knowledge of 
the veteran's in-service injury, and only reported what the 
veteran's had told them.   

VA medical records reflect that that the veteran was 
hospitalized from February 20, 1997, to March 7, 1997, so 
that a total left knee arthroplasty could be performed.  
Preoperative and postoperative diagnosis was left knee 
osteoarthritis.  Postoperative X-rays taken in March, April, 
and May 1997 revealed the total left knee replacement, 
without evidence of fracture, dislocation, or loosening.  X-
rays also identified knee effusion with soft tissue swelling, 
and vascular calcification.  A hospital summary noted that 
the veteran made progressed well through physical and 
occupational therapy, and became independent in his 
activities of daily living prior to discharge.

In June 1997, the veteran requested that his claim for 
residuals of a left knee injury be reopened.  In support of 
his request, he submitted VA medical records pertaining to 
the 1977 arthroplasty.  By a July 1997 decision, the RO 
denied reopening the veteran's claim, holding that the 
evidence had failed to show a relationship between the 
veteran's then current condition and his military service.  
The veteran initiated a timely appeal of the RO's decision 
not to reopen his claim.

The veteran submitted a written medical opinion from a VA 
physician, dated in February 1998.  The VA outpatient records 
outlined above reflect that the same VA physician had treated 
the veteran on many prior occasions.  The VA physician stated 
that "[i]n my opinion the present condition involving [M]r. 
Porter['s] left knee is a residual of an injury he sustained 
to that knee in 1950, when he was on active duty."

In a supplemental statement of the case issued in February 
1998, the RO found that the medical opinion obtained from the 
VA physician was new and material and reopened the veteran's 
claim based of residuals of a left knee injury.  The prior 
denial of the veteran's claim was continued, however, as the 
RO found that the VA physician's opinion did not establish a 
medical relationship between the veteran's in-service 
occurrence of a left knee abrasion and the manifestation of 
left knee arthritis many years after service.

The veteran presented for VA examination in March 1998.  He 
recounted his in-service knee injury to the VA physician, and 
expressed that he had experienced frequent pain in the distal 
anterior left thigh since undergoing the left knee 
arthroplasty.  In rendering a diagnosis, the VA physician 
noted the veteran's postoperative distal left anterior thigh 
pain, the cause of which remained undetermined.  The 
physician opined that "I believe the left knee contusion of 
1950, not the knee abrasion specifically, to be a 
contributory cause of the osteoarthritis which developed 
within the veteran's left knee."

Legal Criteria and Analysis of Claim of Service Connection 
for Residuals of a Left Knee Injury.  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), a person who submits a claim to VA has 
the burden of providing evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The United States Court of Appeals for 
Veterans Claims (Court) defines a well-grounded claim as one 
that is plausible; a claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(citing Gilbert, 1 Vet. App. at 54).

In the instant case, it is undisputed that the veteran 
suffered an injury to his left knee during service.  It is 
also clear that the veteran was diagnosed with arthritis of 
both knees as early as March 1981.  Thus, the veteran has met 
the first two prongs of Caluza, i.e., medical evidence of a 
current disability and evidence of an in-service disease or 
injury, that are necessary toward establishing service 
connection for his left knee disorder.  

On the facts of this case, the Board also finds that 
competent medical evidence has been generated that provides a 
link between the veteran's in-service left knee injury and 
the post-service left knee disorder which necessitated a 
total left knee arthroplasty in 1997.  As shown above, two VA 
physicians have provided medical opinions to the effect that 
the veteran's current left knee disorder is a residual of the 
left knee injury he suffered in 1950 while on active duty.  
Significantly, there is no evidence of record that directly 
refutes the opinions of the VA physicians to the effect that 
the veteran's in-service left knee injury contributed to his 
present left knee disorder.  It must be noted that the Board 
cannot substitute its own unsubstantiated opinion for that of 
a competent medical professional.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Inasmuch as VA medical 
professionals have provided the link necessary to meet the 
third prong of Caluza, i.e., a nexus between the in-service 
injury and the current disorder, the Board finds that any 
reasonable doubt, if any remains, must be resolved in favor 
of the veteran.  Thus, the Board holds that service 
connection for residuals of a left knee injury is warranted.


ORDER

Service connection for residuals of a left knee injury is 
granted.


REMAND

By a January 1946 decision, the veteran was awarded service 
connection for weak feet with plantar warts, evaluated as 10 
percent disabling.  Said disability was recharacterized as 
pes planus by a rating decision issued in April 1948.  By a 
July 1958 rating decision, the veteran was awarded service 
connection for an unstable lumbosacral joint 
(spondylolisthesis), evaluated as 20 percent disabling; and 
for recurrent varicose veins, right leg, evaluated as 10 
percent disabling.  By a July 1961 rating decision, the 
disability rating assigned to the veteran's spondylolisthesis 
was reduced from 20 percent to 10 percent.  A combined 
disability rating of 30 percent is currently assigned, 
effective from September 6, 1961.

Initially, the Board finds that the veteran's claims for an 
increased disability rating for the service-connected 
varicose veins of the right leg; for the service-connected 
spondylolisthesis, L5-S1, and for the service-connected 
bilateral pes planus with metatarsalgia and callosities, are 
well grounded pursuant to 38 U.S.C.A. § 5107(a), in that they 
are plausible or capable of substantiation.  See Murphy, 1 
Vet. App. 78.  In general, an allegation of increased 
severity of a disability is sufficient to establish a well-
grounded claim seeking an increased rating.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159 (1999).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, the 
Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing 
Proscelle, 2 Vet. App. at 632).

In the instant case, the most recent medical examination of 
record pertaining to the veteran's claims for increased 
ratings dates back to VA examination of the veteran's feet in 
March 1998.  In regard to the veteran's back disability, the 
Board finds that the March 1998 examination is inadequate for 
rating purposes inasmuch as it reflects that the veteran's 
spine was not examined in any manner.  Significantly, there 
are no medical records associated with the claims file 
reflecting the status of the veteran's service-connected back 
disability dated after October 1995.  

In regard to both the back and feet disabilities, the Board 
further finds the March 1998 VA examination is inadequate for 
the purpose of adjudicating those increased rating claims, as 
the examination report does not adequately comment on 
functional loss due to pain.  In DeLuca v. Brown, 8 Vet. App. 
202 (1997), the Court pointed out that when evaluating 
disabilities of the musculoskeletal system the examinations 
must include consideration of all factors identified in 38 
C.F.R. §§ 4.40 and 4.45.  Those regulations, in part, require 
consideration of limitation of movement, weakened movement, 
excess fatigability, and incoordination, and pain, due 
exclusively to the service-connected disability.  VA 
examination reports must provide detailed information with 
regard to any limitation of function due to pain, including 
pain on use and movement of the joint affected during flare-
ups, as well as any limitation of function due to weakness, 
fatigability, incoordination, -- in order to permit an 
equitable evaluation of the veteran's claim.  See DeLuca at 
206.

In regard to the veteran's increased rating claim for 
varicose veins of the right leg, the Board finds that the 
March 1998 examination is inadequate for rating purposes 
because it does not provide specific medical findings and/or 
opinions such that would provide for a full and fair 
adjudication of the veteran's claim pursuant to the criteria 
set forth under 38 C.F.R. § 4.104, Diagnostic Code 7120.  The 
Board notes, as has the RO, that the schedular criteria for 
evaluation of varicose veins were amended since the time the 
veteran appealed the RO's July 1995 rating decision.  See 62 
Fed. Reg. 65219, December 11, 1997, as amended at 63 Fed. 
Reg. 37779, July 14, 1998.  In this regard, the Court has 
held that a liberalizing change in a regulation during the 
pendency of a claim must be applied if it is more favorable 
to the claimant, and if the Secretary has not enjoined its 
retroactive application.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991).  Consistent with the Court's decision 
in Karnas, the RO, when adjudicating the veteran's claim 
after the provisions of this remand are completed to the 
extent possible, must discuss the veteran's disability with 
consideration of the criteria of Diagnostic Code 7120 
effective both prior and subsequent to January 12, 1998. 

Inasmuch as the medical reports of record are pertinent and 
probative towards the veteran's claim for an increased 
rating, the Board finds that said records are inadequate for 
rating purposes as they neither reflect the current severity 
of the veteran's service-connected varicose veins, 
spondylolisthesis, and pes planus, nor do they provide 
sufficient findings regarding the spondylolisthesis and pes 
planus that would allow an adequate determination under 
DeLuca.  Consequently, the Board finds that a contemporaneous 
and comprehensive examination of the veteran's spine, feet, 
and varicose veins of the right leg is necessary for a full 
and fair adjudication of this appeal.  See Green, 1 Vet. App. 
at 124.

The veteran is hereby advised that VA regulations provide 
that individuals for whom examinations have been authorized 
and scheduled are required to report to such examinations.  
38 C.F.R. § 3.326(a) (1999).  VA regulations also address the 
consequences of a veteran's failure to attend scheduled VA 
medical examinations; and provide that when entitlement to an 
increase in benefits cannot be established or confirmed 
without a current VA examination and the claimant, without 
"good cause," fails to report for such examination, the 
claim shall be denied.  38 C.F.R. § 3.655 (1999). 

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify all health care providers who 
may possess additional records pertinent 
to his claim for an increased evaluation 
of the service-connected 
spondylolisthesis, of the service-
connected bilateral pes planus, and of 
the service-connected varicose veins of 
the right leg.  The RO should request and 
associate with the claims file treatment 
reports from all sources identified which 
have not previously been secured.

2.  The RO should arrange for the veteran 
to be scheduled for examination(s) by 
appropriate VA specialists to determine 
the severity of the service-connected 
spondylolisthesis, and the service-
connected bilateral pes planus.  The 
veteran's claims file should be provided 
to the examiner(s) for review in 
conjunction with the examination.  All 
testing deemed necessary should be 
performed.  The examiner(s) should record 
pertinent complaints, symptoms, and 
clinical findings.  All excursion of 
movement of the veteran's spine and feet 
should be recorded in numbers of degrees.  
Any portion of the arcs of motion which 
are painful should be so designated.  The 
examiner(s) should comment on the 
presence or absence of less movement than 
normal, more movement than normal, 
instability, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, swelling and pain on movement.  
The examiner(s) should provide opinions 
as to the effect of the spondylolisthesis 
and bilateral pes planus on the veteran's 
ability to function and the degree of 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use of the spine and/or feet.

3.  The veteran should also be scheduled 
for examination by an appropriate VA 
physician to determine the nature and 
severity of his service-connected 
varicose veins of the right leg.  The 
veteran's claims file should be provided 
to the examiner for review in conjunction 
with the examination.  All appropriate 
tests and studies must be performed and 
all findings must be reported in detail. 
The examiner should be provided with 
copies of the revised rating criteria for 
varicose veins, together with the 
criteria in effect prior to January 12, 
1998.  The examination report should 
include, but is not limited to, answers 
to the following questions:

a.  Do the veteran's varicose veins of 
the right leg involve superficial veins 
above and below the knee?  Is there 
involvement of the deep circulation?  If 
there is involvement of the long 
saphenous vein, do the varicosities range 
in size from one to two centimeters in 
diameter or over two centimeters in 
diameter?  Does the veteran experience 
symptoms of pain or cramping on exertion?  
Is there marked distortion and 
sacculation, with edema and episodes of 
ulceration?  Is there pigmentation?

b.  Do the veteran's varicose veins of 
the right leg result in persistent edema, 
and, if so, is it completely relieved by 
elevation of the extremity?  Is there 
subcutaneous induration, stasis 
pigmentation or eczema or intermittent 
ulceration?  Is board-like edema with 
constant pain at rest present?

If the examiner finds that he or she 
cannot provide the opinions requested, 
then this should be noted for the record.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the requests for the 
increased disability ratings sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This case should then be returned to the Board, if otherwise 
in order, for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

